Citation Nr: 1754401	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-37 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for numbness in the left leg.

2. Entitlement to service connection for weakness in the lower extremities.

3. Entitlement to service connection for numbness in the buttocks.

4. Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.

5. Entitlement to service connection for a right toe disorder.

6. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael V. Quatrini, Attorney-at-Law

WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to April 1993, to include service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, granted service connection for numbness in the left leg with an initial 10 percent rating, effective August 29, 2007, and denied service connection for the disorders listed on the title page of this decision.  The Veteran subsequently perfected an appeal as to the propriety of the initially assigned rating for numbness in the left leg and the denial of service connection for the remainder of the claims.

The Board notes that the issue of entitlement to service connection for numbness in the right leg was also denied in the February 2009 rating decision and the Veteran initiated an appeal as to such denial.  However, service connection for such disability was awarded in a July 2010 rating decision.  As such was a full grant of the benefit sought on appeal with respect to such issue, it is no longer in appellate status.  Furthermore, the Veteran did not enter a notice of disagreement as the propriety of the initially assigned rating or effective date.  Therefore, while the issue of entitlement to an initial rating in excess of 10 percent for numbness in the right leg was included on the January 2013 supplemental statement of the case, such was in error. 

Additionally, while the Veteran filed a separate claim for a TDIU, which was adjudicated in a September 2016 rating decision, a claim for a TDIU is part and parcel of his initial rating on appeal.  Consequently, the Board has assumed jurisdiction over the TDIU claim and it is included on the title page of this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified before a decision review officer (DRO) in July 2011 and November 2014, and the undersigned Veterans Law Judge sitting at the RO in June 2017.  Transcripts of the hearings have been associated with the record.

Given the Veteran's testimony at the June 2017 hearing regarding his fatigue symptoms and his service in Southwest Asia, the Board has recharacterized the issue to include fatigue as due to undiagnosed illness.  See 38 C.F.R. § 3.317 (2017).

In a July 2017 Application for Disability Compensation and Related Compensation Benefits, the Veteran filed an application to reopen previously denied claims for service connection for bilateral hearing loss and tinnitus.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

The issues of entitlement to a higher initial rating for numbness in the left leg, service connection for fatigue, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for weakness in the lower extremities, numbness in the buttocks, and a right toe disorder.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for weakness in the lower extremities have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).   

2.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for numbness in the buttocks have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).   

3.  The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for a right toe disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.   

At the June 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issues of entitlement to service connection for weakness in the lower extremities, numbness in the buttocks, and a right toe disorder and, hence, there remain no allegations of error of fact or law for appellate consideration with regard to such issues.  The hearing testimony has been reduced to writing in the form of a transcript.  38 C.F.R. § 20.204(b)(1); Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Accordingly, the Board does not have jurisdiction to review the appeal in regard to such issues and they must be dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for weakness in the lower extremities is dismissed.

The appeal pertaining to the issue of entitlement to service connection for numbness in the buttocks is dismissed.

The appeal pertaining to the issue of entitlement to service connection for a right toe disorder is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

A remand of the Veteran's claim for service connection for fatigue is required to afford him a VA examination.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

The Veteran is a recipient of the Kuwait Liberation Medal and the Southwest Asia Service Medal with two Bronze Service Stars, thereby reflecting service in Southwest Asia during the Persian Gulf War.  In this regard, subject to various conditions, service connection may be granted for a disability due to a qualifying chronic disability of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War, provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117 ; 38 C.F.R. § 3.317  (a)(1).

In an October 2008 VA posttraumatic stress disorder examination (PTSD), the Veteran reported difficulty sleeping that improved with help of a medical sleep aid.  A November 2010 treatment record noted that the Veteran had suffered from insomnia since his return from the Persian Gulf.  It took him 2-3 hours to fall asleep, and experienced awakening at night and difficulty falling back to sleep.  In the mornings, he indicated that he was still tired, but not sleepy.  A VA treatment record from June 2012 shows that the Veteran had a focused visit for his fatigue in which he reported fatigue for the past year with chronic insomnia since service.  He averaged four hours of sleep per night.  At this time, the Veteran's anxiety and depression were said to be well controlled.  He reported trouble falling asleep and waking frequently.  The Veteran was said to have been diagnosed with mild sleep apnea in 2011.  Fatigue was suspected to be due to sleep apnea.  However, VA treatment records throughout the fall of 2012 record that the Veteran was sleeping 12-14 hours per day and having low energy levels.  Likewise, a February 2013 VA treatment record notes that the Veteran was feeling sluggish with increased fatigue and has had increased weight gain over the prior months.  A VA mental health treatment record from February 2015 notes that it takes the Veteran 4-5 hours to fall asleep, that he only sleeps four hours per night and remained fatigued during the day.  At the June 2017 Board hearing, the Veteran testified that he has to lie down periodically, and has diminished concentration because of fatigue and pain.  

While the foregoing records suggest that the Veteran's fatigue may be related to a psychiatric disorder or sleep apnea, it is unclear whether he has a separate disorder of fatigue due to an undiagnosed illness.  Consequently, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of his claimed fatigue.  

As pertinent to the Veteran's claim of entitlement to a TDIU, the record reflects that he completed a Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in November 2014 in which he reported that he last worked as a surveyor for Century Mine in August 2009.  However, at his June 2017 Board hearing, he reported that he worked at Lowe's for three months in the summer of 2013, and began his own T-shirt business in November 2015.  However, details regarding the nature of his work and his monthly income from such ventures are not complete.  Therefore, on remand, the Veteran should be requested to complete another VA Form 21-8940 listing his complete employment history, to include part-time and seasonal employment, since August 2007.  

Relevant to all three claims, at the June 2017 hearing, the Veteran indicated that he had applied for disability benefits from the Social Security Administration (SSA), but that no final decision on his claim had yet been made.  This indicates that the Social Security Administration has records relevant to his claim.  Therefore, a remand of all the remaining claims is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Further, a VA treatment record from July 2011 in the claims file indicates that the Veteran underwent a recent sleep study during which he had a respiratory distress index of 7.  However, the detailed results of that study to not appear to be in the claims file.  An attempt to obtain such on remand should be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he complete and return a VA Form 21-8940, listing his complete employment history, to include part-time and seasonal employment, since August 2007.  He should specifically be requested to provide the dates, number of hours/week, and income from his job at Lowe's in the summer of 2013 as well as the dates, number of hours/week, and income from his T-shirt shop.  

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to specifically include the results of a sleep study conducted in June 2011 or July 2011.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his fatigue, to include as due to undiagnosed illness.  Any necessary testing should be conducted.  The claims file and a copy of the Remand must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred. 

After examining the Veteran and reviewing the record, the examiner should address the following inquiries:

(A) The examiner should note and detail all reported symptoms referable to fatigue.  The examiner should conduct a comprehensive examination and provide details about the onset frequency, duration, and severity of fatigue and any related symptoms.

(B) The examiner should specifically state whether the Veteran's fatigue and any related symptoms are attributable to a known clinical diagnosis.

(C) If any symptoms are not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(D) The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's fatigue and related symptoms represent a "medically unexplained chronic multisymptom illness."  Such is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

(E) For each diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his service in the Southwest Asia.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  

A complete rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


